Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Wetzel, J.), rendered May 7, 2010, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to support the defendant’s conviction of criminal possession of a weapon in the third degree. Additionally, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s challenge to certain supplemental jury instructions is unpreserved for appellate review (see CPL 470.05 [2]; People v Hyland, 45 AD3d 781 [2007]; People v Lewis, 247 AD2d 555 [1998]). In any event, the Supreme Court responded meaningfully to the jury’s inquiries (see People v Almodovar, 62 NY2d 126, 131 [1984]; People v Malloy, 55 NY2d 296, 301-303 [1982], cert denied 459 US 847 [1982]; People v Hayes, 48 AD3d 831 [2008]), and its response, which was in complete accord with defense counsel’s suggestions, did not prejudice the defendant. Skelos, J.P, Florio, Belen and Sgroi, JJ., concur.